     Case 1:15-cr-00867-RMB Document 593-20 Filed 01/21/20 Page 1 of 3




GENEL MÜDÜRLÜK
FİNANSAL MUHASEBE DAİRE BAŞKANLIĞI

          İÇSEL BİLGİLERE İLİŞKİN ÖZEL DURUM AÇIKLAMA FORMU

Ortaklığın Unvanı/Ortakların Adı : Türkiye Halk Bankası A.Ş.
Adresi                               : Barbaros Mah. Şebboy Sok. No:4 Ataşehir/İstanbul
Telefon ve Fax No                    : 0216 503 70 70 - 0212 340 93 99
E-posta adresi                       : halkbank.ir@halkbank.com.tr
Ortaklığın Yatırımcı/Pay Sahipleri ile
İlişkiler Biriminin Telefon-Faks No : 0216 503 54 50 – 0212 340 09 90
Tarih                                : 30.11.2017
Özet Bilgi                           : Basında Yer Alan Haberler Hakkında


MERKEZİ KAYIT KURULUŞU A.Ş.

Açıklanacak Özel Durumlar: Bazı yazılı ve görsel basın yayın kuruluşlarının yayınlarında;
ABD’de görülmekte olan davada ileri sürülen iddialarla Bankamızı da olumsuz ve haksız bir
şekilde ilişkilendirmek ve dava konusu olan yaptırım kararlarına Bankamızın aykırı hareket
ettiğine dair bir algı oluşturmak suretiyle kamuoyunu, müşterilerimizi ve yatırımcılarımızı
yanıltıcı nitelikte haberler yaptıkları görülmektedir.

Ayrıca, Mahkeme’de ortaya atılan iddialara dayanılarak bir kısım medya tarafından yer verilen
kişisel yaklaşım ve yorumların, Bankacılık Kanununun “İtibarın Korunması” başlıklı madde
hükümlerine aykırı şekilde yanlış, taraflı, eksik, anlam bütünlüğünden kopuk, tutarsız, algı
karmaşasına yol açacak surette, Bankamızın güven ve itibarını sarsıcı nitelikte aktarıldığı
anlaşılmaktadır.

Kamuoyunun, müşterilerimizin ve yatırımcıların doğru bilgilendirilmesi amacıyla daha önce
müteaddit defalar yaptığımız üzere bir kez daha aşağıdaki açıklamaların yapılmasında fayda
görmekteyiz.

Bankamız tüm iş ve işlemlerinde ulusal ve uluslararası düzenlemelere her zaman tam bir
şekilde uymakta, paydaşlarının, iş ortaklarının ve mevduat sahiplerinin haklarının korunması
için tüm tedbirleri almaktadır.

Bankamız tarafından, bankacılık hizmetleri sunulurken mevcut düzenlemeler ve diğer tüm
bankalarca bilinen ve izlenen dış ticaret uygulamaları dışında herhangi bir mekanizma, yöntem
veya sistem kullanılmamaktadır. Yapılan dış ticaret işlemleri ve para transferleri açık, şeffaf ve
sistem üzerinde ilgili otoritelerce izlenebilir durumdadır.

Bankamızın tüm iş ve işlemleri, ulusal ve uluslararası bağımsız denetim kuruluşlarınca düzenli
olarak denetlenmektedir. İlgili döneme ilişkin yapılan denetimlerde dış ticaret işlemleri de dahil
bankacılık hizmetlerimizin yerine getirilmesinde uluslararası bankacılık düzenlemelerine ve
kurallarına aykırılık tespit edilmemiştir.




                                      2017.11.30 Halkbank 'Nov 30 2017-About News on Media'.pdf
     Case 1:15-cr-00867-RMB Document 593-20 Filed 01/21/20 Page 2 of 3




Bankamızca, herhangi bir ülkeyle ilgili olarak mahiyeti belirsiz ve hukuksuz bir ticari işleme
taraf olunmamış, kaynağı ve mahiyeti belirsiz transfer işlemi gerçekleştirilmemiştir. İddia
edildiği şekilde yaptırımlara konu işlemlerde yaptırımların aşılması amacına yönelik sistematik
ve bilinçli bir ihlal söz konusu olmayıp yasaklı tarafların ve malların ihracına aracılık
edilmemiştir.

Başta KOBİ’ler ve özelinde esnaf ve sanatkarlarımız olmak üzere tüm kredi ve mevduat
müşterilerimiz ile Ülkemiz ekonomisine 79 yıldır hizmet sunan Bankamızın faaliyetlerini
geçmişte olduğu gibi bugün ve gelecekte de tüm ulusal ve uluslararası düzenlemelere uygun,
güçlü, güvenilir ve kesintisiz bir şekilde sürdüreceğini kamuoyunun bilgisine sunarız.

Açıklamanın İngilizce versiyonuna aşağıda yer verilmektedir./English version of the disclosure
is stated below.

In the publications of some written and visual media organizations; it is seen that there are
news misleading the public, our customers and investors by associating our Bank negatively
and unfairly with the allegations put forward in the U.S. case and also creating the
misperception of our Bank acting contrary to the sanctions which have been subject to the
lawsuit.

Besides, it has been understood that some personal approach and interpretations based on
claims made in the court are quoted, in contradiction with the principles of Article “Protection
of Reputation” of the Banking Law, in a manner which is incorrect, biased, deficient,
disconnected to the contextual unity, inconsistent and paving the way for perceptual disorder
that harms our banks’ confidence and reputation.

As we did several times before we once again regard it essential to make the following
announcement in order to inform the public, our customers and our investors correctly.

Our Bank always adheres strictly to national and international regulations in all its business and
transactions and takes all measures to protect the rights of its stakeholders, business partners
and depositors.

No mechanism, method or system other than those in the existing regulations and those known
to and followed by all other banks in foreign trade practices have been used by the bank when
offering banking services. The foreign trade transactions and money transfers are carried out in
an open and transparent manner which can be monitored by the related authorities on the
system.

All business and transactions of our Bank is supervised by national and international
independent auditing firms on a regular basis. No contradiction to international banking
regulations and rules have been detected in our banking services, including foreign trade
transactions, in the audits referring to related period of time.

Our Bank has not been a part to any transaction which is uncertain and illegal relating to any
country and has not executed any transfer transaction which is uncertain and unlawful. There is
no systematic and conscious violation of transactions subject to sanctions in order to surpass
the sanction as it is alleged and it has not been intermediated in the export of prohibited parties
and goods.




                                      2017.11.30 Halkbank 'Nov 30 2017-About News on Media'.pdf
     Case 1:15-cr-00867-RMB Document 593-20 Filed 01/21/20 Page 3 of 3




We kindly bring to the public attention that our Bank, which has been providing services to all
of our credit and savings customers, particularly for SME’s and especially artisans and
craftsmen and to the economy of our country for 79 years, is continuing its operations, and will
to do so in the future, in accordance with national and international regulations in a strong,
reliable and uninterrupted manner as it did in the past.

In case of any contradiction between the Turkish and English versions of this public disclosure,
the Turkish version shall prevail.

Yukarıdaki açıklamalarımızın, Sermaye Piyasası Kurulu’nun yürürlükteki Özel Durumlar
Tebliğinde yer alan esaslara uygun olduğunu, bu konuda/konularda tarafımıza ulaşan bilgileri
tam olarak yansıttığını, bilgilerin defter, kayıt ve belgelerimize uygun olduğunu, konuyla ilgili
bilgileri tam ve doğru olarak elde etmek için gerekli tüm çabaları gösterdiğimizi ve yapılan bu
açıklamalardan sorumlu olduğumuzu beyan ederiz.


                                                             Saygılarımızla,

                                                   TÜRKİYE HALK BANKASI A.Ş.
                                                      GENEL MÜDÜRLÜĞÜ




                                     2017.11.30 Halkbank 'Nov 30 2017-About News on Media'.pdf
